DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
In paragraph [0026], line 4, “21” should be replaced with --31--. 
In paragraph [0037], lines 1 and 5, “30” should be replaced with --330--.
In paragraph [0038], line 4, “335” should be replaced with --333--.
In paragraph [0046], line 7, “331a” should be replaced with --331b--.
In paragraph [0047], line 11, “334” should be replaced with --331--.
In paragraph [0050], line 13, “311” should be replaced with --331--.
In paragraph [0051], line 3, “334a” should be replaced with --334b--.
Appropriate correction is required.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 9 is objected to because of the following informalities:  
In claim 9, line 1, “The image forming device” lacks antecedent basis in the claims. “image forming” should be replaced with --development--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “5 mj/mm2 or more to 27 mj/mm2 or less” which is inconsistent with the written description that recites “5 mj/m2 or more to 27 mj/m2 or less”. For examination purpose, the examiner has construed the claim limitation as disclosed.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. (US 7,289,756) in view of Ito et al. (US 8,385,791).

Regarding claim 1, Hasegawa et al. discloses a development device (element 5, Fig. 15) comprising: a development container (element 4, Fig. 15) containing a non-magnetic one-component developer consisting of a toner only (i.e., a nonmagnetic mono-component developer) (see col. 26, lines 7-22); a developer carrier (element 1, Fig. 15) having a roller part carrying the toner on an outer circumferential surface and a rotational shaft disposed around an axis of the roller part, and coming into pressure contact with an image carrier (element 10, Fig. 15) at a predetermined pressing force; and a regulating blade (element 2, Fig. 15) coming into contact with the outer circumferential surface of the roller part of the developer carrier and regulating a thickness of a toner layer formed on the outer circumferential surface of the roller part, and the development device is configured to supply the toner to the image carrier on which an electrostatic latent image is formed, wherein the regulating blade has a curved part (see Fig. 3) coming into contact with the roller part, the curved part has an arithmetic average roughness, the roller part has a ten-point average roughness Rz of 2 to 4 µm (see Table 2, Specific Example 3), the roller part has a concave and convex portion, and an average interval Sm between the concave portion and the convex portion is 120 to 290 µm (see Table 2, Specific Example 3), a Sm/Rz is 30 to 145 (i.e., 0.12 mm/3 µm = 40), and a width of a nip area between the regulating blade and the roller part in a circumferential direction of the roller part is 0.1 to 0.95 mm (see col. 9, lines 48-54).
Even assuming arguendo, without conceding, that Hasegawa et al. does not disclose the curved part having a radius of curvature of 0.1 mm or more, Ito et al. shows that this feature is well known in the art. Ito et al. discloses a regulating blade (element 7, Fig. 3) having a curved part having a radius of curvature of 0.1 mm or more (see claim 8), the curved part having an arithmetic average roughness Ra of 0.05 to 0.3 µm (see claim 3). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, images with no vertical streaks or bands can be formed on the recording sheet, and therefore a printing quality can be enhanced.
Regarding claim 2, Hasegawa et al. discloses a development device, wherein a contact linear pressure of the regulating blade to the roller part is 10 to 60 N/m (see col. 9, lines 18-20).
Regarding claim 3, Hasegawa et al. discloses a development device, wherein the toner is a pulverized toner produced by a pulverizing method (see col. 10, lines 19-35)
Regarding claim 4, Hasegawa et al. discloses a development device, wherein the toner has a central particle diameter of 6.0 to 8.0 µm (see col. 11, lines 19-21).
Regarding claim 5, Hasegawa et al. discloses a development device, wherein the toner has a circularity of 0.93 to 0.97 (see col. 11, lines 16-19).
Regarding claim 9, Hasegawa et al. discloses a development device, wherein the regulating blade comes into contact with the roller part from a downstream side of a rotational direction of the developer carrier (see Fig. 15).
Regarding claim 10, Hasegawa et al. discloses an image forming apparatus (element 200, Fig. 15) comprising the development device.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. (US 7,289,756) in view of Ito et al. (US 8,385,791) as applied to claims 1-5, 9, and 10 above, and further in view of Yoshino et al. (US 6,132,915).

Regarding claim 6, although Hasegawa et al. does not appear to disclose the toner having a melt viscosity of 10,000 to 250,000 Pa's at 90°C, Yoshino et al. shows that the melt viscosity of the toner is a result effective variable (see col. 5, lines 55-66). MPEP § 2144.05 (II)(A) states that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. Therefore, determining the optimum or workable value of melt viscosity is not an inventive limitation, since it could be determined by one with ordinary skill in the art through routine experimentation to improve developing properties.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. (US 7,289,756) in view of Ito et al. (US 8,385,791) as applied to claims 1-5, 9, and 10 above, and further in view of Egawa et al. (JP 2020-060750 A).

Regarding claim 7, although Hasegawa et al. does not appear to disclose the developer carrier having a free surface energy of 5 mj/m2 or more to 27 mj/m2 or less, Egawa et al. shows that this feature is well known in the art. Egawa et al.  discloses a developer carrier (element 1, Fig. 1) having a free surface energy of 5 mj/m2 or more to 27 mj/m2 or less (see par. [0111]). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, preventing the occurrence of filming to obtain excellent printing performance.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. (US 7,289,756) in view of Ito et al. (US 8,385,791) as applied to claims 1-5, 9, and 10 above, and further in view of Ono et al. (US 2014/0161485).

Regarding claim 8, even assuming arguendo, without conceding, that Hasegawa et al. does not disclose the contact area ratio being 4.5 to 10%, Ono et al. shows that this feature is well known in the art. Ono et al. discloses a development device (element 100, Fig. 4), wherein a ratio (a contact area ratio) of an area of the circumferential surface of the developer carrier (element 110, Fig. 4) excluding a concave area (a non-contact area) to an area of the circumferential surface of the developer carrier is 4.5 to 10% (see par. [0028]). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, image density deviation may be prevented to improve the quality of images.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON GONZALEZ whose telephone number is (571)270-7914. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER LINDSAY can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/M.G/Examiner, Art Unit 2852                                                                                                                                                                                                        
5/18/2022